           Case 4:20-cv-01308-JM Document 19 Filed 05/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JOSEPH TEMPLIN                                                                   PLAINTIFF
#601154

V.                                  No. 4:20-cv-01308-JM-JTR

LANCE BONDS, Sheriff,
Stone County                                                                   DEFENDANT


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 10th day of May, 2021.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
